TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00669-CR


The State of Texas, Appellant

v.

Marcus Tyler Scheffield, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
NO. CR2011-575, HONORABLE GARY L. STEEL, JUDGE PRESIDING


O R D E R

PER CURIAM
		The State of Texas has filed an interlocutory appeal from the trial court's preliminary
order granting appellee Marcus Tyler Scheffield's motion to suppress.  See Tex. Code Crim. Proc. Ann.
art. 44.01(a)(5) (West 2011).  Accompanying the notice of appeal, the State filed an application to
stay all further proceedings in the trial court pending disposition of the appeal of the suppression order.
		Pursuant to the statute granting the State the right to appeal a trial court's order
granting a motion to suppress, the State is entitled to a stay in the proceedings pending the
disposition of that appeal.  Id. art. 44.01(e) (West 2011).  Accordingly, we grant the State's request
and order the proceedings stayed pending disposition of the appeal of the trial court's order granting
appellee's motion to suppress.
		It is so ordered on October 11, 2012.

Before Justices Puryear, Pemberton, and Henson
Do Not Publish